Filed 6/8/20 by Clerk of Supreme Court

                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2020 ND 129

In the Matter of the Emelia Hirsch, June 9, 1994, Irrevocable Trust
Timothy Betz,                                       Respondent and Appellee
     v.
Emelia A. Hirsch, aka Emelia Hirsch, aka
Emilia Hirsch, Carolyn Twite and Duane Hirsch,     Petitioners and Appellees
     and
Marlene Betz,                                 Interested Party and Appellant



                               No. 20200047

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Gail Hagerty, Judge.

AFFIRMED.

Per Curiam.

Timothy R. Betz, self-represented, Fayetteville, NC, respondent and appellee;
submitted on brief.

Sheldon A. Smith, Bismarck, ND, for petitioners and appellees; submitted on
brief.

Marlene M. Betz, self-represented, Burnsville, MN, interested party and
appellant; submitted on brief.
                      Matter of Emelia Hirsch Trust
                              No. 20200047

Per Curiam.

[¶1] Marlene Betz appealed from a district court order denying her motion
for relief from a prior order that reformed a trust. She also appealed from a
district court pre-filing order prohibiting her from filing any new litigation or
documents in existing litigation without first obtaining leave of court pursuant
to N.D. Sup. Ct. Admin. R. 58.

[¶2] We affirmed the reformation order Betz seeks relief from in Matter of
Emelia Hirsch Trust, 2009 ND 135, 770 N.W.2d 225. Several other attempts
to have the reformation order revisited have been unsuccessful. See Matter of
Emelia Hirsch Trust, 2019 ND 264, 935 N.W.2d 255; Matter of Emelia Hirsch
Trust, 2017 ND 291, 904 N.W.2d 740; Matter of Emelia Hirsch Trust, 2016 ND
217, 888 N.W.2d 205; Matter of Emelia Hirsch Trust, 2014 ND 135, 848 N.W.2d
719; Matter of Emelia Hirsch Trust, 2013 ND 63, 832 N.W.2d 334.

[¶3] We affirm the order denying Betz’s motion for relief under N.D.R.App.P.
35.1(a)(1). We award double costs pursuant to N.D.R.App.P. 38.

[¶4] We affirm the N.D. Sup. Ct. Admin. R. 58 order under N.D.R.App.P.
35.1(a)(4).

[¶5] Gerald W. VandeWalle
     Jerod E. Tufte
     Lisa Fair McEvers
     Daniel J. Crothers
     Steven L. Marquart, D.J.


[¶6] The Honorable Steven L. Marquart, D.J., sitting in place of Jensen, C.J.,
disqualified.




                                       1